Citation Nr: 1815021	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-49 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease in the left hip (left hip disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1976 and from September 1976 to October 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the claim for an increased evaluation in excess of 10 percent for left hip disability. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

In a March 2016 rating decision, the RO granted service connection for limitation of flexion of the left thigh (hip) and other impairment of the left thigh (hip) and assigned noncompensable ratings effective October 30, 2015.  As the Veteran has not expressed satisfaction with the current ratings assigned for his left hip disability, the appeal continues.  

In March 2017, the case was again remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While the Board regrets additional delay, further development is necessary to adequately adjudicate the Veteran's claim.

The March 2017 remand instructed the RO to arrange for a VA examination that was compliant with the recent Court of Appeals for Veterans' Claims decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016) and which specifically included range of motion testing.  The Veteran was subsequently afforded this examination in April 2017.  The Board notes that the examiner did address at least one of the Correia factors by explaining that hip range of motion is not normally assessed during weight bearing.  However, the examiner did not report any specific non-weight bearing range of motion findings, findings that are a basic requirement of the Basic Disability Questionnaire (DBQ) that VA examiners use to assess orthopedic disabilities, including disabilities of the hip, and that are also a critical factor for determining the appropriate rating to assign to an orthopedic disability of the hip.  The Board also notes that the examiner did not address active and passive range of motion, another Correia factor, nor did he provide an estimate of any additional functional loss that might be present on flare-up, a requirement that was re-emphasized in the recent Court holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Consequently, a further remand is required so that the Veteran may be afforded an appropriate VA hip examination prior to final adjudication of this claim.

In a November 2017 statement, the Veteran reported that he previously completed X-rays at the VA medical center during the last hip evaluation he received.  However, it appears that this examination was performed in May 2011 and actually refers to X-rays that were taken at a previous examination in February 2010.  A subsequent October 2015 QTC examination report indicates that no X-rays were taken at that time and the April 2017 VA examination report refers only to the February 2010 X-rays.  Thus, as it does not appear that there are any X-ray reports of record after February 2010, it will be helpful for the new VA examination to include bilateral hip X-rays to help measure any further degeneration of the hips due to the service-connected degenerative joint disease that may have occurred over the last 8 years.              

Also in the November 2017 statement, the Veteran expressed concern in regard to the April 2017 VA examiner, indicating that the examiner had told him at the examination that he did not understand why he was continuing his appeal.  Given the Veteran's concern and the inadequacies of the April 2017 examination report, on remand, the Veteran should be examined by a different examiner.  

Additionally in the November 2017 statement, the Veteran asserted that his family practice physician had provided a written statement that "I would need hip surgery."  The Board notes that the record contains a brief March 2011 statement from Dr. J.R.A.  This statement indicates that the Veteran had progressive problems and disability in both hips with more prominence on the left.  This statement also indicates that the Veteran's pain and discomfort in both hips was particularly noticeable in the mornings with significant effort needed to rise and stand to become ambulatory.  The statement does not specifically address any need for hip surgery.  If the Veteran feels that this March 2011 statement should be updated to better reflect the current condition of his hips, he may want to consider asking Dr. J.R.A. or another treating physician to provide such an updated statement.     

More generally, prior to arranging for the examination, the AOJ should ask the Veteran to identify all sources of recent treatment or evaluation he has received for bilateral hip disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

The Veteran's claim for a TDIU is inextricably intertwined with the claim for increase and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent sources of treatment or evaluation he has received for bilateral hip disability and for any other service-connected disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

2.  The Veteran should be afforded a VA orthopedic examination to assess the current severity of his service-connected bilateral hip disability.  The examination should be performed by a qualified medical professional other than the April 2017 VA examiner.  The claims file should be made available for review in conjunction with the examination.  In accordance with the latest DBQ worksheets for evaluating hip disabilities, the examiner is to provide an appropriate review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his bilateral hip disability.  Also, because there do not appear to be any recent X-ray findings of record, X-rays of the bilateral hips should be performed and the examiner should review the X-ray results in conjunction with his or her examination. 

A) The examination report must include all findings necessary to rate the hip disabilities, including all specific numerical range of motion measurements for each hip on both active and passive motion.  If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

B) The examiner should also assess whether and to what extent the Veteran experiences flare-ups.   To the extent possible, the examiner should estimate the level of any additional functional loss caused by the Veteran's flare-ups.  If the Veteran is not currently experiencing a flare-up at the time of the examination, the examiner should attempt to make this estimate through evaluation of the objective examination findings considered in conjunction with the Veteran's report of the characteristics, frequency, duration and severity of any flare-ups he experiences. 

If the examiner is unable to make an estimate of any additional functional loss during a flare-up after direct examination and after evaluation of the objective examination findings considered in conjunction with the Veteran's report of the characteristics, frequency, duration and severity of any flare-ups, he or she should provide a specific explanation as to why no such estimate can be made.

C) The examiner should also comment on the extent to which the Veteran's service-connected bilateral hip disability affects his ability to secure and maintain employment.

3.  Review the examination report to ensure that it is in appropriate compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claims.  If any are not granted to their full extent, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




